Scott, J.:
For the reasons stated in Southern Leasing Co. v. Ludwig (168 App. Div. 233), decided herewith, the order appealed from will be reversed, with ten dollars costs and disbursements to the appellant against the Mecca Realty Company and the O. J. Crude Company, and the motion for an injunction granted, to the extent indicated in the opinion in above-mentioned case.
McLaughlin, Laughlin and Clarke, JJ., concurred; Ingraham, P. J., dissented.
Order reversed, with ten dollars costs and disbursements to appellant against the Mecca Realty Company and the O. J. Crude Company, and the motion for injunction granted to extent indicated in opinion. Order to he settled on notice.